UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1449


ANDRE J. HOWARD, and family,

                      Plaintiff – Appellant,

          v.

FARMERS MUTUAL FIRE INSURANCE COMPANY,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-mc-00032-JPJ)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre J. Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre J. Howard, appeals the district court’s order

striking Howard’s complaint from the docket.              We have reviewed

the record and find no reversible error.            Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.           Howard v. Farmers Mut.

Fire Ins. Co., No. 1:13-mc-00032-JPJ (W.D. Va. Mar. 26, 2013).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2